Citation Nr: 1821709	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left-hip disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low-back disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative.

3.  Entitlement to service connection for left-hip disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative.

4.  Entitlement to service connection for low-back disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1972 to June 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in May 2013.  A transcript from this hearing is of record.

In February 2014, the Board remanded the claims so that private treatment records could be obtained.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  A March 2000 rating decision denied the Veteran's claims of service connection for left hip and low back, both as secondary to his service-connected left knee, but after notification the Veteran did not initiate an appeal.  

2.  Evidence added to the record since the March 2000 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims.

3.  The objective medical evidence does not show that the Veteran's left-hip disorder was caused by or aggravated by his service-connected left knee disability, nor did it manifest within a year of service.

4.  The objective medical evidence does not show that the Veteran's low-back disorder was caused by or aggravated by his service-connected left knee disability, nor did it manifest within a year of service.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection for left-hip and low-back disorders, both as secondary to service-connected left knee, is final.  38 U.S.C. § 7105 (c) (2012).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for left-hip disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for low-back disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

4.  The criteria for service connection for left-hip disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative, have not been met, nor are they presumed to be.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for low-back disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative, have not been met, nor are they presumed to be.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Compensation and Pension examinations in May and August 2011, which produced findings pertinent to deciding the claims for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has asserted that the August 2011 examination was inadequate, because the VA examiner initially examined only the left knee, the subsequent examination of the hip and back was not thorough and the VA examiner did not question him about his disorders, the Board finds the examinations were adequate for their purposes.  Moreover, the Veteran is reminded that the issues before the Board pertain to his left hip and low back only.  Examination findings pertaining to his service-connected left knee had been made in the previous examination and were transferred to the August 2011 report.  There would have been no need to re-examine a disorder which had already been service connected.  The Veteran may have been personally dissatisfied with the manner in which the examination was conducted or irked by the demeanor of the VA examiner, but review of the examination report clearly indicates that its findings and opinions address the claims and are sufficient for the Board to make a decision.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, a new examination would be duplicative and utterly unnecessary.

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Certain chronic diseases, including arthritis, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Veteran's Assertions 

The Veteran contends that, because he favors his left knee when walking, his left hip and low back have been affected and he experiences pain.  He adds that because of the effect on his low back, he underwent a hemilaminectomy, but still has disc protrusion and, consequently, he has been unable to work. 

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The credibility of the evidence is presumed and the threshold for submission is low.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A March 31, 2000 rating decision denied the Veteran's claims for "service connection for bilateral hips and low back conditions (claimed as secondary to service connected knee conditions)."  The Veteran received notice of this decision by letter, dated April 7, 2000.  The Veteran did not file a Notice of Disagreement and initiate the appeal process within one year of receiving notice of the decision.  Consequently, the rating decision became final.  In August 2011, the previous denial of service connection for the above claims was confirmed and continued.   

However, regardless of what the RO has determined with respect to new and material evidence, the Board must make its own determination, as this in turn establishes the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

Since the March 2000 rating decision, the record has received May 2011 and August 2011 VA examination reports and private treatment records with detailed findings of the Veteran's current disabilities in his left hip and low back, his hemilaminectomy and results of therapy. Additionally, VA treatment records have been added, containing outpatient pain screens and the Veteran's reports of his left knee contributing to his hip and back pain.  As this new evidence raises a reasonable possibility of substantiating the claims, it satisfies the criteria of 38 C.F.R. § 3.156 (a) for new and material evidence and the claims are reopened.  As the RO has proceeded to adjudicate the claims on the merits, the Board may do so at this time without prejudice to the Veteran.

Left Hip and Low Back

The Veteran's service treatment records (STRs) indicate that in a January 1974 replacement-of health-records examination, although the Veteran had "Yes" checked for current or past swollen or painful joints, "No" was checked for recurrent back pain.  "Normal" was checked for lower extremities and "spine, other musculoskeletal."  

In June 1974, a Medical Board report noted the Veteran's meniscus tear and further noted that he is currently asymptomatic except for occasional pain; he walks without a limp; there is no effusion; no tenderness; ligaments are stable; and range of motion is 0-150 degrees in both knees.  

In March 1975 it was noted that the Veteran experienced pain with weight bearing, but was able to lift seven and one half pounds with the knee fully extended and flexing and extending the hip.

An April 1975 Physical Evaluation Board's Proceedings and Findings included diagnoses of left knee, absence of medial meniscus (surgically acquired); quadriceps insufficiency, left thigh; neuropathy, infrapatellar branch of the left saphenous nerve, sensory (surgically acquired); and chondromalacia patella, bilateral, symptomatic, mild.  The Evaluation Board noted that the Veteran's knee problem was the natural progression of pre-enlistment abnormalities and there is no evidence of aggravation of the condition to a greater extent than might be expected during a comparable period of normal civilian life.

Approximately 25 years following separation from service, when presenting at Beaumont VA in April 2000, the Veteran's progress notes listed as his problems degenerative joint disease of the left knee and right knee, but also noted that the Veteran has on-and-off pain in his hips and low back.  The examiner noted the Veteran was "being treated for knee."  

Between December 2007 and April 2012 Beaumont VA progress notes identify  the Veteran "main problem" as low-back pain and knee pain.  

In January 2009, the Veteran underwent injections of joints with viscosupplementation at Houston VA, which included hip joint injections.  Later that month, the Veteran's left knee was noted as much better, his right knee as giving him some problem and his low back as giving him pain.   

April 2011 outpatient pain screen results indicated that, besides in his left knee, the Veteran had pain in his left hip and low back.   

In May 2011, the Veteran underwent a VA examination for joints, in which the VA examiner noted that the Veteran is seeking an increase for his left knee, but also is asking for secondary service connection of his lumbar spine.  Physical examination of the lumbar spine showed that the Veteran rises out of the chair without the use of his hands or his arms; he has normal gait and normal posture; he has no indication of spinous or paraspinous tenderness; and he has no indication of muscle spasm. The May 2011 VA examiner examined the left lumbosacral triangles bilaterally in particular and found the Veteran had no indication of tenderness or muscle spasm; he flexes to 90 degrees and extends to 30 degrees; he has left and right lateral rotation and flexion of 30 degrees; repetitive motion of his back in all ranges of motion both actively and passively produces no indication of pain weakness or fatigue; he has a negative straight leg lift on the left and the right; he has no indication of lower extremity radiculopathy or sensory deprivation bilaterally; he has no indication of quadriceps or hamstring muscle atrophy or loss of strength bilaterally; and the Veteran has normal and equal patella, Achilles tendon and deep tendon reflexes bilaterally.

X-rays of the lumbar spine revealed minimal anterior osteophyte formation at L4 andL5; otherwise unremarkable.  The May 2011 VA examiner assessed the Veteran with a normal lumbosacral spine.  

He opined that the Veteran lumbosacral spine issues are not caused by or a result of his left knee.  He explained that the Veteran's back problem is in the left lumbosacral triangle area; however, his x-rays are normal except for a small osteophyte formation, indicating the beginning of age-acquired, extremely mild degenerative disc disease.  Yet, the only stress in the left lumbosacral triangle area which causes injury there would be of a type associated with rotational movement.  He added that secondary effects of the Veteran's knee disorder do not cause rotational-type injuries.  

In an August 2011 VA examination, the VA examiner made the following findings for the Veteran's left hip:  The left hip appears anatomically normal. The Veteran does have some tenderness to palpation at the greater trochanter bursa but no swelling.  Range of motion is flexion to 125 degree; extension of 30 degrees; adduction of 25 degrees; abduction of 45 degrees; external rotation of 60 degrees; and internal rotation to 40 degrees.  Repetitive motion of his hip in all ranges of motion both actively and passively produces no indication of pain weakness or fatigue.  There is no indication of instability.  The Veteran ambulates without appearance of discomfort.  X-rays revealed no acute radiographic abnormalities, showing minimal degenerative disease of the left hip.  It was further noted that x-rays of the left knee showed osteoarthritis.

The August 2011 VA examiner assessed the Veteran with greater trochanter bursitis of the left hip.  He opined that the Veteran's left-hip disorder is not caused by or a result of his left knee.  He explained that the left-knee degeneration, limited range of motion and indications of discomfort upon ambulation are not significant enough to cause greater trochanter bursitis, adding that there is no evidence-based medical basis to indicate that arthritic changes in the knee would cause greater trochanter bursitis or degenerative changes in the left hip.  The August 2011 VA examiner further added that the Veteran has never complained to his primary care provider about his left hip and it is therefore doubtful that it is of that much concern to the Veteran.  

The August 2011 VA examiner also reviewed the claims file to produce an opinion of the Veteran's spine.  He opined that the Veteran's knee problems are so mild that they would not contribute to aggravation other joints.  He explained that the Veteran's service-connected knee is minor as far as symptoms are concerned; his back complaints are more mechanical; he has very mild degeneration that would not be symptomatic; and his hip degeneration is mild and his symptoms are not consistent with degeneration.

In April to August  2013, the Veteran presented with back pain to Beaumont Dermatology and Family Practice and Golden Triangle Physical Therapy and was assessed variously with lumbar paraspinal strain, lumbar radiculopathy and osteoarthritis.

May 2013 MRI findings at Beaumont MRI showed left intraforaminal disc protrusion at L4-L5 creating minimal left femoral stenosis; moderate facet arthropathy at L3-L4 and L4-L5; and minimal leftward disc protrusion at L5-S1 creating minimal left femoral stenosis.

June 2013 progress notes at Beaumont VA indicate that the Veteran reported complaints of severe left-knee pain contributing to left-hip and back pain.  

In January 2014, the Veteran presented at the Fondren Orthopedic Group and underwent a left hemilaminectomy at L4-L5 with decompression of the left L5 nerve root, left far lateral approach with decompression of left neural foramen at L4-L5 for decompression, left L4-L5 lumbar radiculopathy.  A February 2014 lumbar spine examination found lumbar degenerative disc disease and lumbar radiculopathy.  Also noted was a normal range of motion for the hips and there was no greater trochanteric tenderness.  

In June 2014, the Veteran presented to Triangle Therapeutics with pain in his low back and buttocks.  A July 2014 CT scan of the Veteran's lumbar spine showed no disc protrusion or herniation and only mild central canal stenosis at L3-4 and at L5-S1.   

In January to September 2015 outpatient pain screens at Houston VA, the Veteran was still reporting pain in his low back, as well as is left knee.

As stated at the outset of this decision, establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the course of in-service treatment for the period from September 1974 through May 1975, during which the Veteran underwent two Medical Boards, the treatment records are silent in regard to any secondary effects of his knee disorder on his hips or back.  

After service, the record does not indicate complaints of left hip and low-back pain until April 2000, when the Veteran was being treated for his knee disorder.  Although during the Veteran's period of treatment from 2007 through 2012, his knee pain and low-back pain are noted as contemporaneous and ongoing, the record offers no competent evidence or opinion that the knee disorder caused the Veteran's low-back pain or in fact that the two are related in any way whatsoever.  Indeed, when asked at the May 2013 hearing when his back began to bother him, the Veteran responded "[a]bout six or seven years."  From which the Board concludes that he meant six to seven years prior to the hearing.  

As noted the 2011 opinion identified greater trochanter bursitis as the Veteran's left-hip disorder and concluded that the limited range of motion and indications of discomfort upon ambulation pertaining to his left-knee disorder were not significant enough to cause such a disorder in the hip, nor are the left-knee arthritic changes causally related to greater trochanter bursitis or any degenerative changes in the left hip.

More determinatively, the 2011 VA examiner's low-back opinion stated that the only stress which causes injury in the area of the Veteran's back identified by his reports and upon examination would be of a type associated with rotational movement and the secondary effects of the Veteran's knee disorder do not cause rotational-type injuries.  

The opinions for both the left hip and the low back are in fact consistent in their observations that the Veteran left-knee disorder did not cause other disorders or contribute to the aggravation of other joints, as it is either too mild to cause the left hip disorder or any of its possible secondary effects are unrelated to the pathological features of the low-back disorder.

The Board has carefully reviewed and considered the Veteran's May 2013 Board hearing testimony and his statement accompanying his April 2012 VA Appeals Form 9.  These have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose his disorders or interpret accurately clinical findings pertaining to them, as this requires highly specialized training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disabilities to service or to a service-connected injury.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Consequently, the Board finds the opinions and findings of the May 2011 and August 2011 VA examiners to be of substantial probative weight.

As also stated at the beginning of this decision, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within one year in most cases.  Arthritis is included as a chronic disease. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309.  Examination findings have indicated that the Veteran has some degenerative changes of his hip and back, degenerative joint disorders are associated with arthritis and the Veteran's service-connected left-knee disability has been diagnosed as osteoarthritis.  

However, although the STRs reveal persistent complaints and treatment for the Veteran's left-knee disorder, in-service treatment records are silent in regard to any secondary effects of his knee disorder on his hips or back.  Additionally, the record gives no indication whatsoever of the manifestation of arthritis in complaints, treatment or diagnoses within a year of separation from service.  Consequently, the presumption of service connection for a chronic diseases, to include associated arthritis, is not available to the Veteran.  Additionally, because left-hip and low-back disorders were never identified in service, it is impossible to establish continuity of symptomatology following upon service, nor does the subsequent record reflect this.  

For the foregoing reasons and based on the findings and opinions of the 2011 VA examiners, the Board finds that the objective medical evidence does not show that the Veteran's left-hip disorder and low-back disorder were either caused or aggravated by his service-connected left-knee disability.  The Board further finds that the Veteran's left-hip and low-back disorders did not manifest to a compensable degree within one year of service and the presumption of service connection for a chronic diseases, to include associated arthritis, is not available to the Veteran.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left-hip disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative, and the appeal is granted to this extent only.

New and material evidence has been received to reopen the claim of entitlement to service connection for low-back disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative, and the appeal is granted to this extent only.

Entitlement to service connection for left-hip disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative, is denied.

Entitlement to service connection for low-back disorder, as secondary to service-connected left-knee chondromalacia and osteoarthritis, postoperative, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


